Title: From George Washington to Henry Knox, 11 November 1782
From: Washington, George
To: Knox, Henry


                  
                     Sir
                     Head Quarters Newburgh Novr 11. 1782
                  
                  The reason for my directing the 4th Connect. Regt to procure Wood for the Hospital on the east-side of the River, was, because I found that Corps idle, while all the rest of the Army was employed.  As the incorporation will now supersede this reason; you may either have the fuel cut by Detachments from the Troops under your Order, or by the Levies now employed in the transportation service, if you think that business can be effected without them.
                  As it is determined to send no more Sick to the Hospital of Dr Eustace, a smaller provision of such will be required than was expected.  And I shall be satisfied with the certainty that the supply will be kept up, until that Hospital is cleared of its present Patients, even with demolishing the Huts as they become evacuated, since it is not probable those Buildings will be of any farther utility.  I am Sir Your very Humble Servant
                  
                     Go: Washington
                     
                  
               